DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 26, 2022 has been entered. Claims 1, 11, 20 have been amended, and claim 21 has been added. Claims 1-21 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 11 and 20, Applicant argues that the Office fails to cite any portion of Li that discloses “generating, by the dump process, a storage signal for storing, by a storage process, the active dump file into a backup device associated with the application system according to a determination by the dump process that a size of the active dump file meets a predetermined size threshold and according to a determination by the dump process that a state of the inactive dump is a ready state, the ready indicating that the inactive dump file is available for storing another set of tracking records to be received in the future". That more specifically, Rehman does not teach or suggest where the dump process is responsible for generating a storage signal that causes the separate storage process to store the active dump file to a backup device. 
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-21 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Geisert (U.S Pub # 20150006963).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 11-12, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman (U.S Pub # 20160364317) in view of Niwa (U.S Pub # 20150160994) and in further view of Geisert (U.S Pub # 20150006963).
With regards to claim 1, Rehman discloses a method for managing tracking records in an application system, the application system comprising an active dump file and an inactive dump file, the method comprising: 
receiving a set of tracking records indicating a state of the application system ([0053] snapshot of a certain area of data storage); 
adding, by a dump process, the set of tracking records to the active dump file ([0053-0055] a core dump file is generated based on a snapshot that includes following information like an identifier, version, type, size, and address); and 
generating a storage signal for storing the active dump file into a backup device associated with the application system ([0049] host computer may access the core dump files by receiving the core dump files transferred from the remote computer)  according to a determination by the dump process that a size of the active dump file meets a predetermined size threshold ([0059] to transfer the large core dump file, the contents for a single core dump file are divided into a plurality of parts, and these parts are respectively stored in one master core dump file and one or more slave core dump files. [0068] optionally, data items are dumped into slave core dump files according to a predetermined size limit for each slave core dump file. For example, if information to be dumped into slave core dump files exceeds the size limit).
Rehman does not disclose however Niwa discloses:
and according to a determination by the dump process that a state of the inactive dump file is a ready state, the ready state indicating that the inactive dump file is available for storing another set of tracking records to be received in the future ([0134] second dump file with a lead byte of 0x00 that is ready for storage).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman by the system of Niwa to indicate a second dump file is ready for storage.
	One of ordinary skill in the art would have been motivated to make this modification in order to include two dump file storage medias to write data during occurrence of an abnormality (Niwa [0049]).
Geisert discloses:
generating, by the dump process a storage signal for, by a storage process the active dump file ([0051] when third determination determines that there are no more stackframe components that can be re-added, optimized dump module stores the memory dump data (being a size at or below the threshold size) as a file or part of a file for debug analysis).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman and Niwa by the system of Geisert to store tracking data in a dump file after dumping the data.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize memory dump data (Geisert [0007]).
	Claims 11 and 20 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Rehman further discloses:
a file header for indicating a size of the set of tracking records and the size threshold ([0125] file header for the core dump file and the slave core dump files indicating an identifier, a version, a type, size, and an address related to the master core dump file and/or the slave core dump files); and 
a file body for storing a plurality of received tracking records ([0123] critical info data field).
Claim 12 corresponds to claim 2 and is rejected accordingly.
With regards to claim 8, Rehman further discloses:
wherein the storage signal is used for performing at least one of the following: 
notifying to upload the active dump file to the backup device; and 
notifying the backup device to retrieve the active dump file ([0051] In one instance, if the core dump files are stored in the remote computer 201, some or all of them may be transferred to the host computer 202 through the respective communication interfaces and optionally through the network 203).
Claim 18 corresponds to claim 8 and is rejected accordingly.
With regards to claim 21, Rehman does not explicitly disclose however Geisert discloses:
further comprising the storage process in response to the storage signal generated by the dump process ([0051] when third determination determines that there are no more stackframe components that can be re-added, optimized dump module stores the memory dump data (being a size at or below the threshold size) as a file or part of a file for debug analysis).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman and Niwa by the system of Geisert to store tracking data in a dump file after dumping the data.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize memory dump data (Geisert [0007]).
Claims 3-4, 9, 13-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman (U.S Pub # 20160364317) in view of Niwa (U.S Pub # 20150160994) and in further view of Bilgden (U.S Pub # 20100106896).
With regards to claim 3, Rehman does not disclose however Bilgden discloses:
exchanging the active dump file and the inactive dump file, so that the exchanged active dump file is used for storing another set of tracking records to be received in the future ([0078] a step of rotating the three sectors of the buffer, so that the erased unavailable buffer UBUF becomes the active buffer ABUF. [0077] where the active buffer ABUF is the erased area of the buffer provided to receive updating data).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman, Niwa and Geisert by the system of Bilgden to exchange an active storage area with an inactive storage to store additional records.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide an erased area for receiving updating data (Bilgden [0016]).
Claim 13 corresponds to claim 3 and is rejected accordingly.
With regards to claim 4, Rehman does not disclose however Bilgden discloses:
wherein the application system comprises an active buffer, and receiving the set of tracking records comprises at least one of the following: 
retrieving the set of tracking records from the active buffer according to receipt of a dump signal; 
and waiting for the dump signal according to no receipt of the dump signal ([0078] buffer dump cycle is performed on active buffer when condition is met).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman, Niwa and Geisert by the system of Bilgden to exchange an active storage area with an inactive storage to store additional records.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide an erased area for receiving updating data (Bilgden [0016]).
Claim 14 corresponds to claim 4 and is rejected accordingly.
	With regards to claim 9, Rehman does not disclose however Bilgden discloses:
determining that the inactive dump file is marked as the ready state according to a determination that the active dump file has been stored into the backup device ([0078] when there is not enough erased area to write data to backup a page, trigger a buffer dump where the unavailable buffer is erased and rotates to become the active buffer that is ready to receive data).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman, Niwa and Geisert by the system of Bilgden to exchange an active storage area with an inactive storage to store additional records.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide an erased area for receiving updating data (Bilgden [0016]).
Claim 19 corresponds to claim 9 and is rejected accordingly.
Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman (U.S Pub # 20160364317) in view of Niwa (U.S Pub # 20150160994) and in further view of Geisert (U.S Pub # 20150006963), Bilgden (U.S Pub # 20100106896) and Moertl (U.S Pub # 20200379915).
With regards to claim 5, Rehman does not disclose however Bilgden discloses:
wherein the dump signal is generated according to a determination of a comparison ([0078] This decision is made for example when it does not offer enough erased area to write updating data and their accompanying management data (or to backup a page, priorly updated or not). If this condition is met, the previously-mentioned buffer dump cycle is performed).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman, Niwa and Geisert by the system of Bilgden to exchange an active storage area with an inactive storage to store additional records.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide an erased area for receiving updating data (Bilgden [0016]).
	Rehman does not disclose however Moertl discloses:
	Determination between the number of tracking records in the active buffer and a predetermined number threshold ([0023] buffer may be configured to temporarily store mappings until a threshold number of entries has been written to the buffer. When the threshold number of entries are written to the buffer, a page of entries may be dumped).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman, Niwa, Geisert and Bilgden by the system of Moertl to track a number of entries within a buffer.
	One of ordinary skill in the art would have been motivated to make this modification such that a rotating journal table is buffered such that a number of journal entries are stored in a buffer until a threshold number of journal entries are committed (Moertl [0005]).
Claim 15 corresponds to claim 5 and is rejected accordingly.
With regards to claim 6, Rehman does not disclose however Bilgden discloses:
wherein the application system further comprises an inactive buffer, the active buffer and the inactive buffer being exchanged according to a determination that the number of tracking records in the active buffer meets a predetermined number threshold ([0103] rotating the three sectors of buffers between an active buffer, transfer buffer and unavailable buffer).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman, Niwa and Geisert by the system of Bilgden to exchange an active storage area with an inactive storage to store additional records.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide an erased area for receiving updating data (Bilgden [0016]).
Claim 16 corresponds to claim 6 and is rejected accordingly.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman (U.S Pub # 20160364317) in view of Niwa (U.S Pub # 20150160994) and in further view of Geisert (U.S Pub # 20150006963) and Barton (U.S Pub # 20050055351).
With regards to claim 7, Rehman does not disclose however Barton discloses:
receiving another set of tracking records indicating a state of the application system ([0055] data pump of current status information); and 
adding the another set of tracking records to the active dump file ([0062, 0084] adding files to dump file set).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman, Niwa and Geisert by the system of Barton to receive additional records for storage.
	One of ordinary skill in the art would have been motivated to make this modification in order to transfer files from a database to a dump file set (Barton [0027]).
Claim 17 corresponds to claim 7 and is rejected accordingly.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rehman (U.S Pub # 20160364317) in view of Niwa (U.S Pub # 20150160994) and in further view of Geisert (U.S Pub # 20150006963) and Littlefield (U.S Pub # 20200293193).
With regards to claim 10, Rehman does not disclose however Littlefield discloses:
receiving a storage completion signal from the backup device, the storage completion signal indicating that the active dump file has been stored into the backup device ([0315] determination a dump file has already been backed up).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Rehman, Niwa and Geisert by the system of Littlefield to determine whether data has already been backed up.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine what portion of data has been previously backed up (Littlefield [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166